DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment is not required as it merely corrects claim informalities and is not considered substantive; See MPEP § 714(II)(E) and § 1302.04.
The application has been amended as follows (on top of the latest amendments submitted by Applicant on 04/19/2021) because claims 21, 24-25 and 28-29 has a typographical error while the other claims remain the same:

Listing of Claims:

21.	(Currently Amended) An 
an antifuse-type PUF cell array generating a first key and a second key; and
a processing circuit connected with the antifuse-type PUF cell array to receive the first key and the second key, wherein the processing circuit comprises: an encryption logic circuit connected with the antifuse-type PUF cell array, a randomize logic circuit connected with the antifuse-type PUF cell array and the encryption logic circuit, and a sequence logic circuit connected with the randomize logic circuit;
wherein while an entanglement action is performed, the encryption logic circuit receives a plain text and the first key and performs an encryption process to generate a first data, the randomize logic 
wherein while a recall action is performed, the sequence logic circuit receives the cipher text and performs a sequence reversing process to generate the second data, the randomize logic circuit receives the second data and the second key and generates the first data according to the second data and the second key, and the encryption logic circuit receives the first data and the first key and performs a decryption process to generate the plain text.

24.	(Currently Amended) An 
an antifuse-type PUF cell array generating a first key and a second key; and
a processing circuit connected with the antifuse-type PUF cell array to receive the first key and the second key, wherein the processing circuit comprises: a randomize logic circuit connected with the antifuse-type PUF cell array, a sequence logic circuit connected with the randomize logic circuit, and an encryption logic circuit connected with the antifuse-type PUF cell array and the sequence logic circuit;
	wherein while an entanglement action is performed, the randomize logic circuit receives a plain text and the first key and generates a first data according to the plain text and the first key, the sequence logic circuit receives the first data and performs a sequence adjusting process to generate a second data, and the encryption logic circuit receives the second data and the second key and performs an encryption process to generate a cipher text.
	wherein while a recall action is performed, the encryption logic circuit receives the cipher text and the second key and performs a decryption process to generate the second data, the sequence logic circuit receives the second data and performs a sequence reversing process to generate the first data, 

25.	(Currently Amended) An 
an antifuse-type PUF cell array generating a first key and a second key; and
a processing circuit connected with the antifuse-type PUF cell array to receive the first key and the second key, wherein the processing circuit comprises: an encryption logic circuit connected with the antifuse-type PUF cell array, a sequence logic circuit connected with the encryption logic circuit, and a randomize logic circuit connected with the antifuse-type PUF cell array and the sequence logic circuit;
wherein while an entanglement 
	wherein while a recall action is performed, the randomize logic circuit receives the cipher text and the second key and generates the second data according to the cipher text and the second key, the sequence logic circuit receives the second data and performs a sequence reversing process to generate the first data, and the encryption logic circuit receives the first data and the first key and performs a decryption process to generate the plain text.

28.	(Currently Amended) An 
an antifuse-type PUF cell array generating a first key and a second key; and
	a processing circuit connected with the antifuse-type PUF cell array to receive the first key and the second key, wherein the processing circuit comprises: a randomize logic circuit connected with the 
	wherein while an entanglement action is performed, the randomize logic circuit receives a plain text and the first key and generates a first data according to the plain text and the first key, the encryption logic circuit receives the first data and the second key and performs an encryption process to generate a second data, and the sequence logic circuit receives the second data and performs a sequence adjusting process to generate a cipher text,
	wherein while a recall action is performed, the sequence logic circuit receives the cipher text and performs a sequence reversing process to generate the second data, the encryption logic circuit receives the second data and the second key and performs a decryption process to generate the first data, and the randomize logic circuit receives the first data and the first key and generates the plain text according to the first data and the first key.

29.	(Currently Amended) An 
an antifuse-type PUF cell array generating a first key and a second key; and
a processing circuit connected with the antifuse-type PUF cell array to receive the first key and the second key, wherein the processing circuit comprises: a sequence logic circuit, an encryption logic circuit connected with the antifuse-type PUF cell array and the sequence logic circuit, and a randomize logic circuit connected with the antifuse-type PUF cell array and the encryption logic circuit;
wherein while an entanglement action is performed, the sequence logic circuit receives a plain text and performs a sequence adjusting process to generate a first data, the encryption logic circuit receives the first data and the first key and performs an encryption process to generate a second data, and the randomize logic circuit receives the second data and the second key and generates g cipher text according to the second data and the second key,


Allowable Subject Matter
Claim(s) 1-3, 18-19, 21, 24-25 and 28-29 are allowed.
Regarding claim 1, the prior art of record (Li et al., US-20170288869-A1 (hereinafter “Li ‘869”) in view of Wong et al., US- 9613714-B1 (hereinafter “Wong ‘714”)) does not disclose “the sequence logic circuit receives the first data and performs a sequence reversing process to generate the plain text” in the recited context.  Rather, Li ‘869 teaches a key-provisioning environment, where a cipher device encrypts a key (plain text) with a hardware key and decrypts the encrypted key with the hardware key, depending upon a PUF component of a processor in the key-provisioning environment while the environment lacks an element associated with the sequence logic circuit generating the plain text. To this, Wong ‘714 adds that an OTP memory cell comprising antifuse devices may utilize the PUF technology, i.e., showing an example of an antifuse-type PUF cell array, however, it does not disclose the sequence logic circuit. 
For the reasons described above, the prior art of record does not disclose, with respect to claims 21, 24-25 and 28-29, features corresponding to those of claim 1 in the respective contexts.
Dependent claims 2-3 and 18-19 are allowed in view of their respective dependence from claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332.  The examiner can normally be reached on Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491